DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed October 21, 2021, with respect to Claims 1-11 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-11 has been withdrawn.   However, the Amendment to Claims 2 and 17 introduces a minor indefiniteness concern that is being addressed by the Examiner’s Amendment presented below. 
Applicant’s arguments, see pages 7-11, filed October 21, 2021, with respect to Claims 1, 2, 4, and 9 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1, 2, and 4 has been withdrawn.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bujold on January 10, 2022.



Claim 2. (Examiner’s Amendment) The grappler assembly according to claim 1, wherein a first end of a module arm is supported by the second member while a second end of the module arm extends away from both the second member and the grappler device and supports a power module support, and the power module support, the power module and the module arm function as a counter weight for the grappler device.

Claim 17. (Examiner’s Amendment) The grappler assembly according to claim 1, wherein a first end of a module arm is supported by the second member while a second end of the module arm extends away from the second member and the grappler device and supports the power module, and the module arm and the power module function as a counterweight for the grappler device during use.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a grappler assembly that is suspended from a crane or other type of device that causes the grappler assembly to be freely suspended, and that includes the combination of, inter alia:
an assembly framework having first and second members that are connected to one another;
a grappler device that is supported by the second member, the grappler device having at least one pair of grappler arms for engaging with a section of a tree to be removed; 
an independent power module for supplying hydraulic power to the grappler device/grappler arms, the power module solely powering the grappler assembly during operation; and
a first rotator supported by the first member to allow rotation of the grappler assembly relative to the cable, and a second, grappler rotating device for rotating the grappler device relative to the second member (Claims 1 and 20), or
the power module being mounted to the assembly framework so that it functions as a counterweight for the grappler device during operation, and the power module has a radio control receiver that cooperates with a control unit and a remote radio control transmitter to actuate a combustion engine or an electric motor, and a hydraulic pump to supply hydraulic fluid to the grappler assembly (Claims 9 and 20).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652